Name: Council Regulation (EEC) No 2381/87 of 4 August 1987 revising the amounts for the documentary requirements in Regulation (EEC) No 570/86 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands
 Type: Regulation
 Subject Matter: management;  international trade;  distributive trades;  Europe
 Date Published: nan

 No L 218/ 17. 8 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2381/87 of 4 August 1987 revising the amounts for the documentary requirements in Regulation (EEC) No 570/86 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs terri ­ tory of the Community, Ceuta and Melilla and the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 570/86 (') entered into force on 1 March 1986 ; Whereas, to take account of monetary developments, the amounts in ECU fixed in the second subparagraph of Article 6 ( 1 ) and in Article 17 (2) of the said Regulation should be revised, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 570/86 is hereby amended as follows : 1 . In the second subparagraph of Article 6 ( 1 ) '4 000 ECU' shall be replaced by '4 400 ECU'. 2. In Article 17 (2) '280 ECU' and '800 ECU' shall be replaced by '310 ECU' and '880 ECU' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1987 . For the Council The President K. E. TYGESEN (&gt;) OJ No L 56, 1 . 3 . 1986, p. 1 .